Citation Nr: 1424574	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO. 

In August 2013, the Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the August 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  Tinnitus is attributable to in-service noise exposure.

2.  Bilateral hearing loss disability is attributable to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Bilateral sensorineural hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

STRs and the Veteran's DD 214 document that his MOS was an aircraft mechanic in the Air Force.  The Board concedes that the Veteran's MOS along with his descriptive statements, regarding standing on the flight line/runway, indicates that he was exposed to hazardous noise levels in connection with his duties during service.  

The Board notes that STRs are negative for complaints, treatment or diagnosis of tinnitus.

Post-service medical records show that the Veteran currently has tinnitus.  The December 2008 VA examination states the Veteran has a diagnosis of constant bilateral tinnitus, described as constant ringing in both ears.  The examiner noted that his findings were based on subjective factors and there were no objective factors.  The examiner concluded that since the Veteran's hearing loss is not related to the noise exposure he experienced as an aircraft mechanic then his tinnitus is not related as well.

On VA examination in February 2012, the examiner stated the Veteran did not have hearing loss upon leaving the military and he had multiple jobs with chronic noise exposure after exiting the military without the use of hearing protection.  Therefore, the tinnitus was less likely as not caused by or incurred by military service.

The evidence of record shows that the Veteran contends that his diagnosed tinnitus was caused by his exposure to the high levels of noise during service.  The Veteran submitted a statement asserting that he has experienced continuous ringing in his ears that has worsened with time and now has resulted in a great deal of discomfort.  He indicated that his ears are very sensitive to certain low sounds and all loud noises. 

During the August 2013 hearing, the Veteran testified that, the ringing in his ears started when he was in the service because he didn't have it before he went in.  He asserts that when he got out of service, he knew he had a problem.  He stated that he knew he had sounds in his ears, but he didn't know truly what it was until someone identified it to him as tinnitus.  The Veteran and his wife testified that since he left service, in order for the Veteran to sleep he has required background noise to help drown out the ringing in his ears.

After careful review of the evidence, the Board finds that the Veteran has provided competent and credible testimony regarding a nexus between his diagnosed tinnitus and the in-service ringing in his ears.  Accordingly, service connection for tinnitus is warranted.

Hearing loss disability

As shown by his DD Form 214 and reported during his recent hearing testimony, the Veteran was an aircraft mechanic.  It is clear from his credible hearing testimony and lay statements that he was exposed to loud noises due to servicing plane engines and standing on the flight line. 

STRs are negative for complaints, treatment or diagnosis of hearing loss, although there was a shift in his hearing levels shown on his separation examination.  The shift was not significant enough to meet VA's criteria for service connection for a hearing loss disability.  

When examined by VA in December 2008, the appellant reported being exposed to excessive noise levels from aircraft engines.  Significantly, the examination showed that the Veteran currently has hearing loss for VA purposes.  The examiner opined that it is less likely than not that the Veteran's hearing loss is due to military noise exposure.  The examiner explained that although the Veteran had a shift in his threshold at 500 Hz on his exit examination, the test results still indicated normal hearing in both ears at that time.  Further, he stated that since the Veteran did not have a hearing loss on his exit examination, his hearing loss is not related to the noise exposure he experienced as an aircraft mechanic during military service. 

On VA examination in February 2012, the examination again showed that the Veteran currently has hearing loss for VA purposes.  The examiner opined that it is less likely than not that the Veteran's hearing loss is due to military noise exposure.  The examiner explained that the Veteran had no hearing loss upon exiting military service as documented by his exit audiogram examination.  Further, he stated that the Veteran had numerous jobs with possible noise exposure since exiting service.  The examiner asserted that although the Veteran has hearing loss, the pattern of hearing loss is not consistent with a noise induced etiology.  

While the December 2008 and February 2012 VA examiners found that the Veteran's bilateral hearing loss was not related to his military service, the opinions are of limited probative value as the Veteran's credible lay assertions and statements were not fully assessed.  The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159 (1993).

In this case, as noted, the Board concedes that the Veteran was exposed to harmful noise levels while serving on active duty.  Moreover, the medical evidence establishes that the Veteran meets the VA's regulatory requirements for a bilateral hearing loss disability.  The only question that remains is if there is a nexus between the bilateral hearing loss disability and the acoustic trauma during service.

In this case, the Veteran's statements that his bilateral hearing loss began as the result of his exposure to acoustic trauma during service are credible evidence to support his claim.  There is no showing that the Veteran had any significant noise exposure following his service.  

During the August 2013 hearing, the Veteran testified that his STRs show that he experienced hearing loss before any occupational noise exposure.  Also, the Veteran asserted that the noise level that he was exposed to during service was much greater than the noise level he was exposed to in his civilian occupations.  The Veteran and his wife both stated that the Veteran's hearing continually is getting worse over the years. 

After a careful review of the entire record, the Board finds that the Veteran has provided competent and credible testimony regarding a nexus between his diagnosed bilateral hearing loss disability and the in-service noise exposure.  Accordingly, service connection for hearing loss disability is granted.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


